Chief Judge Lippman (dissenting).
The problematic quality of today’s decision is evident from its opening sentences. The Court begins by acknowledging, as it must, that Penal Law § 70.25 (2-a) mandates, in the case of a second felony offender, the imposition of a prison term consecutive to one previously imposed but undischarged, yet then announces that a consecutive sentence imposed pursuant to Penal Law § 70.25 (2-a) is not a direct consequence of a second felony offender’s plea. Nothing that follows in the decision’s lengthy discussion of this Court’s cases explains how it is that the subject legally mandated, automatically attaching, penalty enhancing sentence attribute may be characterized as anything other than a “direct” consequence of an underlying plea. It is, in fact, no less direct than the sentence itself—so direct that the sentencing court need not even mention it for it to take effect, or so this Court has held (People ex rel. Gill v Greene, 12 NY3d 1, 6 [2009] [“We read the words of Penal Law § 70.25 (2-a)—‘the court must impose a sentence to run consecutively with respect to such undischarged sentence’—to mean that any sentence imposed by the court shall run consecutively to the undischarged sentence, whether the sentencing court says so or not”]). If it is the case, as the majority allows, that the court must advise a pleading defendant of his or her sentence because the sentence is a direct penal consequence of the plea, the question naturally arises as to how it is that the court is not also obliged to advise the defendant of the highly material circumstance that the sentence imposed must run consecutively to any undischarged sentence—a penal consequence entailed by and logically no less immediate than the sentence itself. The only answer offered by the Court is that the consecutive running of the sentence is not a “component” of the sentence.
*390It is true that in Gill the Court said that the consecutive running of a sentence pursuant to Penal Law § 70.25 (2-a) is not a “part of” the sentence, but merely a statutorily supplied sentence “characterization” (12 NY3d at 6). However, while this very fine semantic distinction may have been pertinent in defining the extent of the judicial obligation in pronouncing a sentence—the issue in Gill—it should count for very little in defining the prior obligation of the court to assure, as a condition of a plea’s validity, that the defendant has been informed, not just of the sentence that will be pronounced in exchange for the plea, but of any other similarly direct plea consequence.
In People v Ford (86 NY2d 397, 403 [1995]) this Court described a direct consequence of a plea as one with “a definite, immediate and largely automatic effect on defendant’s punishment.” It is plain that this formulation, which we have employed repeatedly since Ford (see People v Catu, 4 NY3d 242, 244 [2005]; People v Gravino, 14 NY3d 546, 553-554 [2010]; People v Harnett, 16 NY3d 200, 205 [2011]), and to which the majority again purports to adhere, may encompass more than the “component” or “core elements” of the sentence. That the Catu court said that postrelease supervision should be deemed a direct consequence of a plea because it is a significant component of the sentence, is not logically equivalent to the much broader proposition the majority now embraces, that only a sentence component will qualify as a direct plea consequence. Nor does the Court’s observation in Harnett, that our five decisions in the relevant area had not identified any direct plea consequences other than the “core components” of a defendant’s sentence (16 NY3d at 205), amount to a reasoned argument that the “core components” of a sentence are exhaustive of the “definite, immediate and largely automatic effects” upon punishment to which Ford referred. Indeed, the very case from which Ford’s formulation is borrowed, Cuthrell v Director, Patuxent Inst. (475 F2d 1364 [4th Cir 1973], cert denied 414 US 1005 [1973]), observes that the distinction between direct and collateral plea consequences is “sometimes shaded” {id. at 1366), and itself adverts to a plea consequence—i.e., ineligibility for parole— which had been widely viewed as a direct consequence even though it was not the sentence per se but, like the consequence here at issue, an entailed attribute of the sentence.
In any case, it does not seem arguable that the mandatory consecutive running of a sentence pursuant to Penal Law § 70.25 (2-a) corresponds precisely to Ford’s description of a *391direct plea consequence. The effect of the statute’s consecutive mandate is both punitive and definite. Penal Law § 70.25 (2-a) is patently directed at augmenting the length of time a defendant will spend behind bars; the consecutive “characteristic” of the sentence is nothing if not “an integral part of the punishment meted out upon a defendant’s conviction of a crime” (People v Gravino, 14 NY3d at 556). And, although the effect of the statute’s application will vary from case to case (see Catu, 4 NY3d at 245), it is a virtual certainty that in every case governed by Penal Law § 70.25 (2-a) there will be some penal consequence beyond that pronounced as part of the sentence proper. Nor can there be any question that the provision’s effect on punishment is immediate and automatic. As noted, we have held that the statute will apply by operation of law in the case of every second felony offender with a prior undischarged sentence (Gill, 12 NY3d at 6).
Of course there is legitimate concern with requiring judges to advise defendants of consequences that will depend on their individual circumstances or that emanate from non-judicial agencies—circumstances of which a court may not be aware—and that is the reason for distinguishing between direct and collateral plea consequences; it is not that collateral plea consequences are necessarily less important to a defendant’s decision as to whether to enter a plea. Indeed, it is now clear that a defendant’s understanding of what would under the Ford dichotomy be deemed a collateral plea consequence may yet be highly material to a plea’s constitutional validity (see Padilla v Kentucky, 559 US 356, —, 130 S Ct 1473, 1486 [2010]). The dichotomy’s legitimate utility, then, lies not in gratuitously narrowing the court’s scope of required inquiry, but simply in tailoring a judge’s plea-vetting obligation to what he or she can reasonably be expected to know respecting a plea’s material punitive consequences for the defendant.
Even while acknowledging this practically necessary limitation, it is exceedingly difficult to understand why it should operate to relieve a judge from informing a second felony offender tendering a plea that his or her sentence must run consecutively to any undischarged term previously imposed—in other words, that the period of incarceration resulting from the plea may actually be significantly longer than the stated term in the sentence. In the ordinary course of preplea proceedings, a judge will learn of a defendant’s predicate status, and this case is not in that respect exceptional, as the majority suggests. Moreover, *392inasmuch as a defendant’s predicate status is extant, documented information that is easily made available to the court— and is routinely furnished by the prosecution prior to sentencing—it is plain that there exists no considerable impediment to its production in connection with a plea.
It is the core object of every defendant entering a plea to minimize the punitive consequence of his or her conviction. Where, as here, a plea entails incarceration beyond that expressly agreed to as part of the bargained for sentence, it cannot be ascertainably knowing, intelligent and voluntary unless that entailment is first disclosed by the court. This conclusion I do not believe is soundly or prudently avoided by the analysis the Court advances today.
Judges Read, Smith and Pigott concur with Judge Graffeo; Chief Judge Lippman dissents in an opinion; Judge Rivera taking no part.
Order affirmed.